Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 1 of 26 Page ID #:25



   1   JOHN M.FUNIC STATE BAR NO.204605
       ASSISTANT CitY ATTORNEY
   2   CITY OF SANTA ANA
       20 CIVIC CENTER PLAZA M-29
   3   P.O. BOX 1988
       SANTA ANA,CALIFORNIA 92702
   4   TELEPHONE: (714)647-5201
       FACSIMILE: ^714)647-6515
   5   EMAIL: jflink@sanfa-ana.org
   6
       Attom^s for Plaintiff
   7   CITY OF SANTA ANA

   8

   9                            UNITED STATES DISTRICT COURT

  10                        CENTRAL DISTRICT OF CALIFORNIA

  11                                 SOUTHERN DIVISION

  12

  13   City of Santa Ana,                           Case No.:

  14
                   Plaintiff,                       PLAINTIFF'S EX PARTE
  15                                                APPLICATION FOR
                                                    TEMPORARY RESTRAINING
  16                                                ORDER AND ORDER TO SHOW
       County of Orange; City ofDana Point;         CAUSE WHY A PRELIMINARY
  17   City of San Clemente; City of San Juan       INJUNCTION SHOULD NOT
                                                    ISSUE: MEMORANDUM OF
  18   Capistrano; and DOES 1-10.                   POINTS AND AUTHORITIES IN
                                                    SUPPORT THEREOF:
  19                                                DECLARATION OF ™NNETH
                   Defendants.
                                                    GOMINSKY,JR.
  20
                                                   [PROPOSED ORDER LODGED
  21                                               CONCURRENTLY]

  22
                                                )
  23

  24
             Plaintiff City of Santa Ana, a charter city and municipal corporation
  25
       organized and existing under the Constitution and laws of the State of California,
  26
       hereby applies ex parte to this Court pursuant to Federal Rule of Civil Procedure 65
  27

  28
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 2 of 26 Page ID #:26



   1   and Local Civil Rule 65-1 for a Temporary Restraining Order enjoining the County
   2   of Orange and the Cities of Dana Point, San Clemente, and San Juan Capistrano
   3   (collectively, the "Defendant Cities"), and all of their respective agents, servants,
   4   and employees, and those in active concert or participation with them, from
   5   transporting, or otherwise engaging, arranging, or facilitating transportation for,
   6   individuals experiencing homelessness in their municipal jurisdictions to the Santa
   7   Ana Armory for purposes of shelter, pending a hearing on the Order to Show Cause
   8   Why a Preliminary Injunction Should Not Issue.
   9         In accordance with Local Civil Rule 7-19, Plaintiff provides the following
  10   contact information for Defendants' counsel:

  11

  12   Leon J. Page                                 Patrick Munoz

  13
       County Counsel                               City Attorney for Dana Point
       County of Orange                             Rutan & Tucker, LLP
  14   333 W. Santa Ana Blvd, Suite 407             611 Anton Blvd, Suite 1400
  15   Santa Ana, CA 92701                          Costa Mesa, CA 92626
       leon.page@coco.ocgov.com                     pmunoz@rutan.com
  16

  17   Jeffrey Ballinger                            Scott Smith
       City Attorney for San Juan Capistrano        City Attorney for San Clemente
  18
       Best Best & Krieger LLP                      Best Best & Krieger LLP
  19   655 West Broadway, 15th Floor                18101 Von Karman Ave, Suite 1000
  20   San Diego, CA 92101                          Irvine, CA 92612
       ieff.ballinger@bbklaw.com                    scott.smith@bbklaw.com
  21

  22
             Counsel for Santa Ana has advised each of the above counsel of the date and
  23
       substance of this Ex Parte Application by telephone on January 13, 2020. Counsel
  24
       for each of the Defendants has informed Santa Ana that they intend to oppose this
  25
       Application.
  26
             Plaintiff Santa Ana seeks relief on the grounds that it will suffer imminent
  27
       and irreparable harm based on the recent, public decisions by the Defendant Cities
  28
       to transport individuals experiencing homelessness from their municipal
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 3 of 26 Page ID #:27




   1   jurisdictions to the Santa Ana Armory for purposes of shelter instead of providing
   2   shelter and other related services within or among their own jurisdictions. Plaintiff
   3   satisfies all the applicable criteria for injunctive relief, as demonstrated below.
   4         This Ex Parte Application is based on the Complaint for Civil Rights on file
   5   with the Court, the accompanying Memorandum and exhibits attached thereto, all
   6   other pleadings and papers filed in this action, the argument of counsel, and further
   7   evidence as the Court may consider at or before a hearing regarding this Ex Parte
   8   Application or a hearing regarding the Order to Show Cause Why a Preliminary
   9   Injunction Should Not Issue.
  10

  11   Dated: January 13, 2020                        Respectfully submitted,
                                                      CITY OF SANTA ANA
  12

  13

  14

  15
                                               By:                     -




  16                                                  Jo^ M. Funk
                                                      Assistant City Attorney
  17
                                                      Attorney for Plaintiff City of Santa Ana
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 4 of 26 Page ID #:28



   1

   2
                                  TABLE OF CONTENTS
   3
       INTRODUCTION                                                                 7
   4
       FACTUAL BACKGROUND                                                           9
   5
        ARGUMENT                                                                   11
   6
         A. Santa Ana is Likely to Succeed on the Merits                           11
   7
         B. Santa Ana is Likely to Suffer Imminent Irreparable Harm in the Absence of
   8
         Preliminary Relief                                                        14
   9
         C. The Balance of Equities Tips Sharply in Santa Ana's Favor              17
  10
         D. Injunctive Relief Advances the Public Interest                         18
  11
         E. The Court Should Excuse the Requirement of Security                    19
  12
         F.   Conclusion                                                           20
  13
        DECLARATION OF KENNETH GOMINSKY,JR                                         22
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 5 of 26 Page ID #:29



   1                MEMORANDUM OF POINTS AND AUTHORITIES

   2
       Cases
   3
       Alliancefor the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131                       11
   4
       Associated General Contractors v. Coalition For Economic Equity, 950 F.2d 1401,
   5
        1412(9th Cir. 1991))                                                               16
   6
       Barahona-Gomez V. Reno, 167 F.3d 1228, 1237 (9th Cir. 1999))                        19
   7
       Bernhardt v. Los Angeles County, 339 F.3d 920, 931-32(9th Cir. 2003))               18
   8
       CTIA - The Wireless Ass'n v. City ofBerkeley, 928 F.3d 832, 852(9th Cir. 2019). 17
   9
       Diaz V. Brewer, 656 F.3d 1008, 1015 (9th Cir. 2011)                                 19
  10
       Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1085 (9th Cir. 2014)                13
  11
       Elrod V. Burns, All U.S. 347, 373(1976))                                            16
  12
       HiQLabs,Inc. v. Linkedin Corp., 938 F.3d 985,992                                    11
  13
       Jorgensen v. Cassiday, 320 F.3d 906,919(9th Cir. 2003)                              19
  14
       League of Wilderness Defenders/Blue Mountains Biodiversity Project v.
  15
        Connaughton, 752 F.3d 755,766(9th Cir. 2014)                                       18
  16
       Leiva-Perez v. Holder,640 F.3d 962, 966(9th Cir. 2011)                              13
  17
       Martin v. City ofBoise, 920 F.3d 584, 617(9th Cir. 2019)                            17
  18
       Melendres v. Arpaio,695 F.3d 990, 1002(9th Cir. 2012)                               16
  19
       Monterey Mechanical Co. v. Wilson, 125 F.3d 702, 715 (9th Cir. 1997)                16
  20
       Moroccanoil, Inc. v. ZotosInt'l, Inc., 230 F. Supp. 3d 1161, 1178 (C.D. Cal. 2017)
  21
                                                                                           19
  22
       Orange County Catholic Worker et al. v. Orange County et al.                        8
  23
       Perfect 10, Inc. v. Google, Inc., 653 F.3d 976,982(9th Cir. 2011)                   16
  24
       Randolph Cnty. v. Ala. Power Co., 798 F.2d 425,425-26 (11th Cir. 1986)              12
  25
       Roclford Bd. ofEduc., Sch. Dist. No. 205 v. III. State Bd. ofEduc., 150 F.3d 686,
  26
        688 (7th Cir. 1998)                                                                12
  27
       Rural Water Dist. No. 1, Ellsworth Cnty., Kan. v. City of Wilson, 243 F.3d 1263,
  28
        1274(10th Cir. 2001                                                                12
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 6 of 26 Page ID #:30



   1   Safety Harbor v. Birchfield, 529 F.2d 1251, 1253-54 (5th Cir. 1976)            12
   2   Sammartano v. First Judicial District Court, 303 F.3d 959, 974(9th Cir. 2002))..19
   3   South Macomb Disposal Authority v. Township of Washington, 790 F.2d 500, 503
   4    (6th Cir. 1986)                                                               12
   5   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138 (9th Cir. 2009))                17
   6   Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7        11
   7   Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20              11
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 7 of 26 Page ID #:31



   1                                      INTRODUCTION

   2
             More of the same. That is what describes the recent expectations by the
   3
       County of Orange and Defendant Cities that Santa Ana should take on even greater
   4
       responsibility for additional individuals experiencing homelessness, when Santa
   5
       Ana has for decades unilaterally served as the leader in the County to relieve the
   6
       homelessness crisis.
   7
             The impacts of homelessness on Santa Ana have been staggering. Homeless
   8
       services and shelters in Orange County are sited almost exclusively in Santa Ana.
   9
       Despite the County's considerable financial resources, the only low-barrier
  10
       homeless shelter operated by the County,"The Courtyard," is located in Santa Ana.
  11
       The Courtyard provides nightly shelter for over 400 individuals and sits in the heart
  12
       of Santa Ana, in close proximity to schools, parks, and businesses. While a
  13
       replacement shelter has been proposed by the County, that too will be located in
  14
       Santa Ana. Social and mental health services intended for homeless individuals
  15
       abound in Santa Ana but hardly anywhere else. Homeless inmates are regularly
  16
       released from the County's Central Jail Complex into Santa Ana. The County
  17
       operates the Orange County Armory Emergency Shelter Program at the National
  18
       Guard Armory in Santa Ana ("Santa Ana Armory"), with 200 beds for adult clients
  19
       during nighttime hours. Santa Ana's parks and public rights-of-way regularly serve
  20
       as locations for homeless encampments.
  21
             Despite these acute impacts, Santa Ana has for years, and at its own
  22
       expense, sought to alleviate the homelessness crisis within its borders in a
  23
       responsible and humanitarian manner. In late 2018, in only 28 days, Santa Ana
  24
       constructed and opened a 200-bed low-barrier interim homeless shelter called "The
  25
       Link." On a daily basis, Santa Ana operates 2 multi-disciplinary "Quality of Life
  26
       Teams" to respond to homelessness and other health and safety concerns
  27
       throughout the City. Specially trained police officers are equipped to encounter
  28
       homeless individuals and connect them with housing and other services.


                                                7
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 8 of 26 Page ID #:32



   1   Enforcement of the City's anti-camping ordinances takes place only when shelter
   2   is offered and declined.

   3         All of these efforts have come at enormous expense to Santa Ana and its
   4   residents. In Fiscal Year 2018-19, Santa Ana spent $16.6 million to address
   5   homeless issues. In Fiscal Year 2019-20, Santa Ana's estimated costs to address
   6   and mitigate homelessness are $25.4 million, all at the expense of core services to
   7   residents. Santa Ana's resources are stretched to the limit.

   8         After years of a go-at-it-alone approach, Santa Ana genuinely felt hope for a
   9   more global, collaborative approach following settlements reached between several
  10   cities and the plaintiffs in the 2018 action entitled Orange County Catholic Worker
  11   et al. V. Orange County et al. Case No. 8:18-cv-00155-DOC-KES. By these
  12   settlements, many Orange County cities, either by themselves or in partnership with
  13   others, committed to providing various numbers of emergency shelter beds for
  14   homeless individuals in and around their communities.

  15         But none of them, except for Laguna Beach, are in the County's South
  16   Service Planning Area (which comprises South Orange County in general), despite
  17   that there are 763 homeless individuals in that region, according to the April 2019
  18   Orange County Continuum of Care Point-in-Time Count. Of these, over half, or
  19   538, are unsheltered.
  20         While Santa Ana remained optimistic that communities in the South Service
  21   Planning Area were amenable to a more equitable, regional approach, those hopes
  22   were dealt a major setback by the recent public announcement by Defendant Cities
  23   that they intend to use the Armory Program - located in Santa Ana next to one of
  24   its largest parks - as a means to provide housing for their homeless populations.
  25   Already overburdened, Santa Ana is simply ill-equipped to absorb the impacts of an
  26   even larger homeless population within its boundaries. This is why it now seeks
  27   relief from the Court even at the mere possibility of Defendant Cities' proposal.
  28
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 9 of 26 Page ID #:33



   1                                 FACTUAL BACKGROUND

   2
             Rather than provide any shelter beds or services to their homeless
   3
       populations, Defendant Cities have publicly decided to provide housing for their
   4
       homeless populations outside of their jurisdictions, by utilizing the Santa Ana
   5
       Armory, further increasing the population of homeless individuals in Santa Ana.
   6
       Defendant Cities themselves host sizable populations of homeless individuals.
   7
       According to the April 2019 Orange County Continuum of Care Point-in-Time
   8
       Count, there were 145 homeless persons in San Clemente, 32 in Dana Point, and 62
   9
       in San Juan Capistrano. Well over half of those in San Clemente, or 96, and all of
  10
       those in Dana Point and San Juan Capistrano, were unsheltered.
  11
             On December 3, 2019, as reported by the Orange County Register, the San
  12
       Clemente City Council directed that city's staff to move forward with plans to close
  13
       the temporary homeless shelter that had been established by San Clemente in May
  14
       2019, when the shelter had originally been scheduled to close in June 2020. On
  15
       December 10, 2019, the San Clemente City Council unanimously passed
  16
       ordinances closing the shelter.
  17
             Also as reported by the Orange County Register,"San Clemente city officials
  18
       sa[id] they will take advantage of the county's armories as a way to provide
  19
       housing for homeless people who are now residing at a temporary shelter in a city
  20
       lot along Avenida Pico." On January 5, 2020,the Orange County Register reported
  21
       that "In December, the city closed the lot, saying public armories open in Santa
  22
       Ana and Fullerton could fulfill the city's bed requirement for the homeless as long
  23
       as the city provided some transportation."
  24
             As described, San Clemente's plan is to use the Santa Ana (and Fullerton)
  25
       Armories to satisfy its obligation to provide housing to their population of homeless
  26   individuals as a pre-condition to enforcement of its anti-camping ordinances.
  27   Defendants Dana Point and San Juan Capistrano reportedly plan to join San
  28   Clemente to share the cost oftransportation to the Armories.
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 10 of 26 Page ID #:34



   1         The decisions by Defendant Cities to utilize the Santa Ana Armory would
   2   effectively increase the impacts of homelessness on the City of Santa Ana by
   3   adding individuals to the already disproportionate share hosted in Santa Ana.
   4   While Defendant Cities purport to be offering return transportation to their clients
   5   during the daytime hours(when the Armory is closed), there is no legal or absolute
   6   requirement for such individuals to use this return transportation. Nor does there
   7   appear to be a plan to offer transportation at other times, when for example, a client
   8   must leave the Armory during nighttime hours for some reason. In these instances,
   9   the client would remain in Santa Ana.

  10         Potentially, such individuals would be transported to the Armories by the
  11   Orange County Sheriffs Department, which provides contract law enforcement
  12   services in Defendant Cities. This additionally violates the settlement agreement
  13   between the County of Orange and the Plaintiffs in the OC Catholic Worker
  14   litigation, which expressly prohibits transportation of homeless individuals by the
  15   County across Service Planning Area boundaries for shelter purposes. Defendant
  16   Cities are all located in the South Service Planning Area, whereas the Santa Ana
  17   Armory is located in the Central Service Planning Area and the Fullerton Armory is
  18   located in the North Service Planning Area.
  19         To avoid imminent, irreparable harm, and to re-focus efforts towards the
  20   more equitable distribution of homeless services throughout Orange County, Santa
  21   Ana seeks to enjoin the County and the Defendant Cities from transporting, or
  22   otherwise engaging, arranging, or facilitating transportation for, individuals
  23   experiencing homelessness in their municipal jurisdictions to the Santa Ana
  24   Armory for purposes of shelter during the pendency of this action. In seeking this
  25   relief, Santa Ana by no means intends to deprive any homeless individual of shelter
  26   at any time (including the nighttime hours) but is simply asking that the respective
  27   cities develop their own solutions, within their own borders, to homelessness, as
  28   Santa Ana has done for years at its own expense.



                                                 10
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 11 of 26 Page ID #:35



   1

   2                                           ARGUMENT

   3
             The same legal standard applies to an application for a temporary restraining
   4
       order and an application for a preliminary injunction. Stuhlbarg Int'l Sales Co. v.
   5
       John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A plaintiff seeking
   6
       either remedy "must establish that he is likely to succeed on the merits, that he is
   7
       likely to suffer irreparable harm in the absence of preliminary relief, that the
   8
       balance of equities tips in his favor, and that an injunction is in the public interest."
   9
       Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008); see also
  10
       HiQ Labs, Inc. v. Linkedin Corp., 938 F.3d 985, 992 (2019)(quoting Winter, 555
  11
       U.S. at 20). While all four elements must be satisfied, courts in the Ninth Circuit
  12
       use a "sliding scale" approach to these factors, according to which '"a stronger
  13
       showing of one element may offset a weaker showing of another.'" HiQ Labs, 938
  14
       F.3d at 992           Alliancefor the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131
  15
       (9th Cir. 2011)). Accordingly, when the balance of hardships tips sharply in the
  16
       plaintiffs favor, the plaintiff need demonstrate only '"serious questions going to
  17
       the merits.'" Id. (quoting Cottrell, 632 F.3d at 1135).
  18

  19
       A.    Santa Ana is Likely to Succeed on the Merits
  20

  21         In its complaint, Santa Ana raises constitutional claims pursuant to 42 U.S.C.
  22   section 1983 ("Section 1983") on which it is likely to prevail. As a threshold
  23   matter, municipalities may seek relief under Section 1983, which provides:
  24

  25         Every person who,under color of any statute, ordinance, regulation,
  26         custom, or usage, of any State or Territory or the District of Columbia,
  27         subjects, or causes to be subjected, any citizen of the United States or
  28         other person within the jurisdiction thereof to the deprivation of any



                                                  11
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 12 of 26 Page ID #:36



    1         rights, privileges, or immunities secured by the Constitution and laws,
   2          shall be liable to the party injured in an action at law, suit in equity, or
   3          other proper proceeding for redress, except that in any action brought
   4          against a judicial officer for an act or omission taken in such officer's
   5          judicial capacity, injunctive relief shall not be granted unless a
   6          declaratory decree was violated or declaratory relief was unavailable.
   7          For the purposes of this section, any Act of Congress applicable
   8          exclusively to the District of Columbia shall be considered to be a
   9          statute of the District of Columbia.

  10

  11          By the plain language of the statute, the parties that are protected and can
  12    bring suit are "any citizen of the United States or other person within the jurisdiction
  13    thereof." In 1976, the Fifth Circuit held that a municipality was not a person
  14    entitled to maintain suit under section 1983, Safety Harbor v. Birchfield, 529 F.2d
  15    1251, 1253-54 (5th Cir. 1976), but that holding was criticized 10 years later by the
  16    Sixth Circuit. South Macomb Disposal Authority v. Township of Washington, 790
  17    F.2d 500, 503 (6th Cir. 1986); see also Rural Water Dist. No. 1, Ellsworth Cnty.,
  18    Kan. V. City of Wilson, 243 F.3d 1263, 1274 (10th Cir. 2001) (agreeing with the
  19    Sixth Circuit that municipality was a "person" capable of bringing claims under §
  20    1983).
  21          While other circuits have reaehed the opposite conclusion, see, e.g., Roclfbrd
  22    Bd. ofEduc., Sch. Dist. No. 205 v. III. State Bd. ofEduc., 150 F.3d 686,688 (7th Cir
  23    1998)(noting that "a city or other municipality cannot bring a suit under 42 U.S.C. §
  24    1983"); Randolph Cnty. v. Ala. Power Co., 798 F.2d 425, 425-26 (11th Cir. 1986)
  25    (stating that "we have subsequent to Monell continued to hold that a municipality
  26    has no cause of action' under section 1983"), the Ninth Circuit has not yet
  27

  28




                                                   12
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 13 of 26 Page ID #:37



   1   definitively addressed the issued Accordingly, and in view of the more modem
   2   authority, Santa Ana should be able to seek relief under Section 1983, or at the very
   3   least is not prohibited from doing so under existing precedent.
   4         The alleged constitutional deprivations suffered by Santa Ana through the
   5   actions or inactions of the Defendants are themselves colorable.          The equal
   6   protection claim, for example, is based on the membership of the overwhelming
   7   majority of Santa Ana residents in a protected class (race or ethnicity). The due
   8   process claim invokes Santa Ana's liberty interest in administering an efficient and
   9   effective govemment for the benefit of its citizens. The significance of this interest
  10   -for any municipal govemment- can hardly be doubted.
  11         Through the factual allegations supporting these claims as set forth in Santa
  12   Ana's Complaint, including Defendants' well-documented actions to burden Santa
  13   Ana with the bulk of homeless services for all of Orange County, Santa Ana has
  14   amply demonstrated the "serious questions going to the merits" that are needed to
  15   support injunctive relief. Cottrell, 632 F.3d at 1135. Under well-settled Ninth
  16   Circuit law, this is the standard by which the likelihood of success is measured, and
  17   Santa Ana satisfies it. Reinforcing this conclusion are still other less stringent
  18   formulations that have been applied in the Ninth Circuit. See, e.g., Drakes Bay
  19   Oyster Co. v. Jewell, 747 F.3d 1073, 1085 (9th Cir. 2014)(likelihood of success pei
  20   se not an absolute requirement for injunctive relief) (citing Cottrell, 632 F.3d at
  21   1131-32); Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011)(likelihood ol
  22

  23   '     The Ninth Circuit, however, has observed that "suits under 42 U.S.C. § 1983
  24   by corporate plaintiffs are permissible." Azer v. Connell, 306 F.3d 930, 935 (9th
       Cir. 2002)(citing Cal. Diversified Promotions, Inc. v. Musick, 505 F.2d 278, 283
  25
       (9th Cir. 1974)). Only a district court in the Ninth Circuit has summarily followed
  26   the since-rejected holding of Safety Harbor. City ofLos Angeles v. County ofKern,
       462 F. Supp. 2d 1105, 1119 (C.D. Cal. 2006). But even more recently than both
  27
       these cases, corporations have been found to possess constitutional rights. See, e.g..
  28   Citizens United v. Federal Election Comm'n, 558 U.S. 310, 391-93 (2010)
       (concluding that First Amendment rights apply to corporations)


                                                13
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 14 of 26 Page ID #:38



   1   success on the merits for purposes of stay of removal in deportation appeal does not
   2   mean "more likely than not").
   3

   4   B.    Santa Ana is Likely to Suffer Imminent Irreparable Harm in the Absence

   5
       of Preliminary Relief
   6

   7         In the absence of injunctive relief, Santa Ana is likely to suffer imminent,
   8   irreparable injury because Defendants' actions will exacerbate the impacts of
   9   homelessness not only in Delhi Park and the Delhi Community Center, but, more
  10   important, in all of Santa Ana. Delhi Park is a 10-acre open space with recreational
  11   fields, playgrounds, handball courts, and restrooms. As one of Santa Ana's biggest
  12   parks, it is utilized by a very large number of residents. The Delhi Community
  13   Center is a full-service community center that serves as a gathering place for local
  14   residents and organizations.
  15         The Armory's impacts on Delhi Park are already significant. Because the
  16   Armory is available to clients only during the nighttime hours, and even though
  17   Armory rules prohibit clients from walking off the property, clients regularly spend
  18   daytime hours in and around Delhi Park. This discourages residents and their
  19   families from using both the Park and Community Center for their intended
  20   purposes. This same impact has been felt by Madison Park as well, a 6-acre facility
  21   that is less than 1 mile from Delhi Park.

  22         But the Armory undeniably impacts Santa Ana as a whole, which stands to
  23   suffer imminent, irreparable harm by Defendants Cities' decision to use the Armory
  24   to house their homeless populations. As part of their "Armory Plan," they would
  25   offer to provide daily transportation to the Armory shuttle sites (from which clients
  26   are driven to the Armory) and transportation for individuals to return to their
  27   jurisdictions during the day. There is no absolute or legal requirement, however,

  28
       for such individuals to use this return transportation. Nor does there appear to be a
       plan to offer transportation at other times, when for example, a client must leave the


                                                   14
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 15 of 26 Page ID #:39



    1   Armory during nighttime hours for some reason. In these instances, the client
   2    would remain in Santa Ana.

   3          For every client that remains in Santa Ana - even ifjust one - the impacts to
   4    Santa Ana multiply.    While Santa Ana unselfishly provides services to each
   5    member of its homeless population, every additional individual requires the
   6    provision of homeless-related services to a larger number of people without any
   7    corresponding increase in the City's resources. These services include without
   8    limitation law enforcement and fire department response and triage, provision of
   9    bed space at Santa Ana's low barrier shelter ("The Link"), and encounters with the
  10    City's multi-disciplinary Quality of Life Teams that work daily in Santa Ana to
   11   respond to encampments regularly arising in city parks and public rights-of-way.
   12   See Declaration of Kenneth Gominsky, Jr.
   13         Again, the cost of these services to Santa Ana are jaw-dropping. In Fiscal
   14   Year 2018-19, Santa Ana spent $16.6 million on them. In Fiscal Year 2019-20,
   15   Santa Ana's estimates it will spend $25.4 million. As measured against the April
  16    2019 Orange County Continuum of Care Point-in-Time Count of 1,769 homeless
   17   individuals in Santa Ana, this translates into $14,358 per individual. Of these
   18   individuals, 830 are unsheltered.    If measured against this number, the cost
   19   increases to $30,602 per individual. Accordingly, Santa Ana's costs can be
  20    expected to grow by at least these amounts for every additional homeless person in
  21    its borders.^ See Declaration of Kenneth Gominsky, Jr.
  22

  23

  24    2     Ordinarily, while monetary harm alone does not constitute irreparable harm,
        Los Angeles Memorial Coliseum Comm 'n v. National Football League, 634 F.2d
  25
        1197,1202 (9th Cir. 1980), irreparable harm was recently found when states and
  26    counties stood to lose millions of dollars in federal reimbursements and faced
        increased operational costs by a new rule promulgated by the Department ol'
  27
        Homeland Security redefining the term "public charge" for purposes of the
  28    Immigration and Nationality Act. City & County of San Francisco v. U.S.
        Citizenship & Immigration Services, 2019 U.S. App. LEXIS 36137 at p. 29(9th Cir,

                                                15
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 16 of 26 Page ID #:40



    1         The harai to Santa Ana caused by Defendants proposed action is simply too
   2    severe and irreparable for even the threat of that action to endure.^ Santa Ana has
   3    established the causal connection required between this harm and the conduct
   4    sought to be enjoined. Perfect 10, Inc. v. Google, Inc., 653 F.3d 976, 982(9th Cir.
   5    2011).     If Defendants are not so enjoined, Santa Ana will experience an
   6    unacceptable increase in the population of homeless persons within its borders -
   7    and all the corresponding effects on its property, residents, and services.
   8          In additional to the particularized harm described above, the constitutional
   9    nature of Santa Ana's claims also supports a showing of irreparable injury.
  10    Monterey Mechanical Co. v. Wilson, 125 F.3d 702, 715 (9th Cir. 1997)('"We have
  11    stated that an alleged constitutional infringement will often alone constitute
  12    irreparable harm.'") (quoting Associated General Contractors v. Coalition For
  13    Economic Equity, 950 F.2d 1401, 1412 (9th Cir. 1991)); see also Melendres v.
  14    Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (It is well established that the
  15    deprivation of constitutional rights '"unquestionably constitutes irreparable
  16    injury.'") (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). In its Complaint,
  17    Santa Ana raises federal constitutional deprivations. These infringements, when
  18    viewed with their actual impacts on Santa Ana, make it likely that Santa Ana will
  19    suffer irreparable harm if injunctive relief is not granted.
  20

  21    2019). Santa Ana undoubtedly faces increased operational costs by Defendants'
        conduct.
  22
        3      Even if Defendants were to reverse their decision to use the Armory, this case
  23    would not be rendered moot. To establish mootness, a defendant must show that
  24    subsequent events have made it absolutely clear that the allegedly wrongful
        behavior cannot reasonably be expected to occur. FTC v. Affordable Media, LLC,
  25
        179 F.3d 1228, 1238 (9th Cir. 1999)(internal quotes omitted). The very public and
  26    unequivocal nature of the Defendants' decision to use the Armory Program for their
        homeless populations, combined with the continued operation of the Armory
  27
        Program by the County and the absence of shelter beds in their own jurisdictions,
  28    offer no assurances that Defendants' conduct will not materialize. Only injunctive
        relief can adequately minimize the risk ofinjury to Santa Ana.


                                                   16
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 17 of 26 Page ID #:41



    1   C.    The Balance of Equities Tips Sharply in Santa Ana's Favor

   2
              For injunctive relief to issue, the court must '"balance the interests of all
   3
        parties and weigh the damage to each'" in determining the balance of the equities.
   4
        CTIA - The Wireless Ass'n v. City ofBerkeley, 928 F.3d 832, 852 (9th Cir. 2019)
   5
        (quoting Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138 (9th Cir. 2009)). Here,
   6
        there is no identifiable harm to be faced by the Defendants if injunctive relief is
   7
        granted. While they may assert that the Armory should be available to them as a
   8
        matter of right, additional factors substantially weaken this argument. Defendants
   9
        have a pre-existing legal obligation to offer shelter themselves in their jurisdictions
  10
        to homeless individuals as a condition for their law enforcement personnel to
  11
        enforce local anti-camping and anti-loitering ordinances. Martin v. City ofBoise,
  12
        920 F.3d 584, 617(9th Cir. 2019)(concluding that "as long as there is no option of
  13
        sleeping indoors, the government cannot criminalize indigent, homeless people for
  14
        sleeping outdoors, on public property, on the false premise they had a choice in the
  15
        matter), cert, denied, 2019 U.S. LEXIS 7571 at p. 1. Even more fundamentally,
  16
        transporting such individuals across Service Planning Area boundaries violates the
  17
        settlement between the County and the OC Catholic Worker Plaintiffs.              This
  18
        settlement prohibits the Orange County Sheriffs Department, which provides
  19
        contract law enforcement services in Defendant Cities, from transporting homeless
  20
        individuals across boundary lines for purposes of shelter placement. Defendants
  21
        Dana Point, San Clemente, and San Juan Capistrano are all located in the South
  22
        Service Planning Area, whereas the Santa Ana Armory is located in the Central
  23
        Service Planning Area and the Fullerton Armory is located in the North Service
  24
        Planning Area.
  25
              In contrast, Santa Ana faces grave hardship if Defendants' conduct is not
  26
        enjoined. To reiterate, and as discussed above, Santa Ana will experience an
  27
        increase in the population of homeless persons within its borders - and all the
  28
        corresponding effects on its property, residents, and services.               Already


                                                  17
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 18 of 26 Page ID #:42



    1   overwhelmed, Santa Ana will incur immediate,imminent harm, including increased
   2    calls for law enforcement and fire department response, heightened demand for bed
   3    space and services at The Link homeless shelter, and added health and safety
   4    burdens on park and public rights-of-way.
   5          The absence of any harm to Defendants caused by the proposed injunctive
   6    relief, as opposed to the substantial injury faced by Santa Ana without injunctive
   7    relief, means that the balance of hardships tips sharply in favor of Santa Ana.
   8    Defendants face no risk of harm, whereas Santa Ana faces nothing but risk.
   9

  10    D.    Injunctive Relief Advances the Public Interest

  11
              Courts pay particular regard for the public consequences in employing the
  12
        remedy of injunctive relief. Winter, 555 U.S. at 24. The public interest inquiry
  13
        addresses the impact upon nonparties rather than parties. League of Wilderness
  14
        Defenders/Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 766
  15
        (9th Cir. 2014). It takes into consideration '"the public consequences in employing
  16
        the extraordinary remedy of injunction.'" HiQ Labs, 938 F.3d at 1004 (quoting
  17
        Bernhardt v. Los Angeles County, 339 F.3d 920, 931-32(9th Cir. 2003)).
  18
              The public consequences of witholding injunctive relief in this matter are
  19
        grave. Delhi Park, immediately adjacent to the Santa Ana Armory, continues to be
  20
        heavily impacted from the operation of the Armory program. Because the Armory
  21
        is available to clients only during the nighttime hours, and even though Armory
  22
        rules prohibit clients from walking off the property, clients regularly spend daytime
  23
        hours in and around Delhi Park. This discourages residents and their families from
  24
        using both Delhi Park and Community Center for their intended purposes. In a city
  25
        such as Santa Ana, where open space for recreation is at an absolute premium,
  26
        these health and safety burdens have negatively affected the quality of life for its
  27
        residents.
  28




                                                 18
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 19 of 26 Page ID #:43



   1         Even more significantly, the increase in Santa Ana's homeless population
   2   caused by Defendants' proposed action will cause additional funds and services to
   3   be diverted from residents. Already, Santa Ana would otherwise have spent these
   4   funds on the provision of core services to its residents but has been forced to divert
   5   such funds to provide homeless-related services, resulting in a deprivation of
   6   critical services that could also negatively affect the quality of life of its residents.
   7   With an increased population of homeless individuals to serve, even less funds will
   8   be available for basic city services.
   9         Finally, '"it is always in the public interest to prevent the violation of a
  10   party's constitutional rights.'" Melendres, 695 F.3d at 1002 (citing Sammartano v.
  11   First Judicial District Court, 303, F.3d 959, 974 (9th Cir. 2002)). Constitutional
  12   rights form the basis of the underlying lawsuit and therefore warrant injunctive
  13   relief for the pendency of this action.
  14

  15   E.    The Court Should Excuse the Requirement of Security

  16
             Federal Rule of Civil Procedure 65(c) ordinarily requires the posting of
  17
       security by the moving party "in an amount that the court considers proper to pay
  18
       the costs and damages sustained by any party found to have been wrongfully
  19
       enjoined or restrained." Courts in the Ninth Circuit, however, have treated the
  20
       bond requirement as entirely discretionary, allowing for waiver of the bond under
  21
       particular circumstances. See, e.g., Diaz v. Brewer, 656 F.3d 1008, 1015 (9th Cir.
  22
       2011); Moroccanoil, Inc. v. Zotos Int'l, Inc., 230 F. Supp. 3d 1161, 1178 (C.D. Cal.
  23
       2017).
  24
             The court may dispense entirely with the bond requirement when there is no
  25
       realistic likelihood of harm to the defendant from enjoining its conduct. Jorgensen
  26
       V. Cassiday, 320 F.3d 906, 919 (9th Cir. 2003)(citing Barahona-Gomez v. Reno,
  27
       167 F.3d 1228, 1237 (9th Cir. 1999)). Here, as explained above, there is in fact no
  28




                                                  19
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 20 of 26 Page ID #:44



   1   demonstrable harm to Defendants from granting injunetive relief. Accordingly,
   2   Santa Ana should be excused from the requirement of filing any security.
   3

   4   F.    Conclusion

   5
             Defendants' decision to transport their homeless populations to the Santa
   6
       Ana Armory for shelter purposes is an affront to the ongoing efforts by so many
   7
       other Orange County Cities towards a more equitable solution to homelessness, but
   8
       particularly to Santa Ana. For years, Santa Ana has expended vast efforts and
   9
       resources to relieve homelessness in its borders, only to have the County and
  10
       Defendant Cities effectively impose added burdens. No new shelter beds have been
  11
       established in South Orange County, including the Defendant Cities, and those
  12
       Cities have instead chosen to use facilities in Santa Ana to house their own
  13
       homeless populations. One has closed its temporary shelter outright in favor of
  14
       their Armory Plan. This cannot stand. Without question, and by any measure,
  15
       Santa Ana's resources have been overwhelmed by the homelessness crisis. Santa
  16
       Ana has sought to combat homelessness in every humanitarian way but cannot be
  17
       expected to do even more, which is exactly what the Defendants are expecting by
  18
       their proposed conduct.
  19
             Accordingly, for all the reasons set forth above, Santa Ana respectfully
  20
       requests that this Court issue a temporary restraining order enjoining the County of
  21
       Orange and the Cities of Dana Point, San Clemente, and San Juan Capistrano, and
  22
       all of their respective agents, servants, and employees, and those in active concert
  23
       or participation with them, from transporting, or otherwise engaging, arranging, or
  24
       facilitating transportation for, individuals experiencing homelessness in their
  25
       municipal jurisdictions to the Santa Ana Armory for purposes of shelter. Santa Ana
  26
       further requests that the Court set a hearing on the Order to Show Cause regarding
  27
       why Defendants should not be similarly enjoined during the pendency of this
  28
       action.



                                               20
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 21 of 26 Page ID #:45



   1                                            Respectfully submitted,
                                                CITY OF SANTA ANA
   2

   3

   4   Dated: January 13, 2020           By:
   5                                            Jom M. Funk
                                                Assistant City Attorney
   6
                                                Attorney for Plaintiff City of Santa Ana
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




                                           21
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 22 of 26 Page ID #:46



    1                    DECLARATION OF KENNETH GOMINSKY.JR.

   2
              I, Kenneth Gominsky, Jr., declare as follows:
   3
              1.    I have personal knowledge of the facts set forth herein, and, if called as
   4
        a witness, could competently testify thereto.
   5
              2.    I am employed with the Santa Ana Police Department as a peace
   6
        officer. I have been so employed for more than 25 years. I currently hold the rank
   7
        of Deputy Chief of the Santa Ana Police Department, and oversee the Department's
   8

   9
        Investigations Bureau, which includes detectives, civilian investigators, and

   10
        forensics personnel. The Investigations Bureau investigates crimes against persons

   11   and property crimes within the City of Santa Ana.
  12          3.     As a peace officer for the City of Santa Ana, I have served at all levels
  13    of the City's Police Department, including patrol officer, supervisor of patrol. Field
  14    Training Officer, Court Liaison, Technology Support Bureau, Field Operations,
  15    Crime Analysis, Computer Services, Use of Force Committee, Watch Commander,
  16    Commander of Technology and Support, Commander of Homeland Security
  17    Division, Field Operations District Commander, and Field Operations Deputy Chief.
  18
        I have a Bachelor's Degree in Criminal Justice from California State University,
  19
        Fullerton, and am a State Certified Crime and Intelligence Analyst from the
  20
        University of California. I am also a graduate of the Law Enforcement Executive
  21
        Development Course ofthe Federal Bureau of Investigation.
  22
              4.    For the past 5 years, I have been among the primary leaders of the
  23
        City's efforts to combat homelessness within its jurisdictions, both from a law
  24
        enforcement and humanitarian perspective. I regularly coordinate with City staff in
  25
        the implementation of strategies and best practices to alleviate homelessness in
  26
        Santa Ana. I routinely interact with the City's homeless population and have
  27

  28
        extensive training and experience in addressing the specific and unique issues raised
        by these encounters.


                                                 22
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 23 of 26 Page ID #:47



    1         5.     Defendants' proposed decision to use the Santa Ana Armory to house
   2    their homeless residents will cause Santa Ana irreparable harm. Their actions will
   3    exacerbate the impacts of homelessness not only in neighboring Delhi Park and the
   4    Delhi Community Center, but, more important, in all of Santa Ana. Delhi Park is a
   5    10-acre open space with recreational fields, playgrounds, handball courts, and
   6    restrooms. As one of Santa Ana's biggest parks, it is utilized by a very large
   7    number of residents. The Delhi Community Center is a full-service community
   8    center that serves as a gathering place for local residents and organizations.
   9          6.     Because the Armory is available to clients only during the nighttime
   10   hours, and even though Armory rules prohibit clients from walking off the
   11   property, clients regularly spend daytime hours in and around Delhi Park. This
  12    discourages residents and their families from using both the Park and Community
   13   Center for their intended purposes. This same impact has been felt by Madison
  14    Park as well, a 6-acre facility that is less than 1 mile from Delhi Park. In a city
   15   such as Santa Ana, where open space for recreation is at an absolute premium,
  16    these health and safety burdens have negatively affected the quality of life for its
  17    residents.

   18         7.     The Armory undeniably impacts Santa Ana as a whole. As part of
  19    their "Armory Plan," Defendant Cities would offer to provide daily transportation
  20    to the Armory shuttle sites (from which clients are driven to the Armory) and also
  21    transportation for individuals to return to their jurisdictions during the day. In my
  22    vast experience with the Armory program, however, clients using the Armory
  23    remain in locations throughout the City of Santa Ana during the daytime, when the
  24    Armory is closed. Without any absolute or legal requirement for the clients of the
  25    Defendant Cities to use this return transportation, and without any transportation
  26    being offered during nighttime hours if necessary, it is therefore likely that each
  27    client brought to the Armory will potentially remain in Santa Ana.
  28




                                                  23
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 24 of 26 Page ID #:48



    1         8.       For every client that remains in Santa Ana, the impacts to Santa Ana
   2    multiply.      While Santa Ana unselfishly treats each member of its homeless
   3    population, every additional individual requires the provision of homeless-related
   4    services to a larger number of people without any corresponding increase in the
   5    City's resources available for such services.        These services include without
   6    limitation law enforcement and fire department response and triage, provision of
   7    bed space at Santa Ana's low barrier shelter ("The Link"), and encounters with the
   8    City's multi-disciplinary Quality of Life Teams that work daily in Santa Ana to
   9    respond to encampments regularly arising in city parks and public rights of way.
   10         9.       The cost of these services to Santa Ana are enormous. In Fiscal Year

   11   2018-19, Santa Ana spent $16.6 million on them. In Fiscal Year 2019-20, Santa
   12   Ana's estimates it will spend $25.4 million. As measured against the April 2019
   13   Orange County Continuum of Care Point-in-Time Count of 1,769 homeless
   14   individuals in Santa Ana, this translates into $14,358 per individual. Of these
   15   individuals, 830 are unsheltered.         If measured against this number, the cost
   16   increases to $30,602 per individual.         Accordingly, Santa Ana's costs can be
   17   expected to grow by at least these amounts for every additional homeless person in
   18   its borders.

   19         I declare under penalty of perjury of the laws of the United States of America
  20    that the foregoing is true and correct.
  21          Executed this 13th day of January, 2020 in Santa Ana, California.
  22

  23
                                                         enneth Gomiriksy, Jr.
  24

  25

  26

  27

  28




                                                    24
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 25 of 26 Page ID #:49



    1   JOHN M.FUNIC STATE BAR NO.204605
        ASSISTANT CitY ATTORNEY
   2    CITY OF SANTA ANA
        20 CIVIC CENTER PLAZA M-29
   3    P.O. BOX 1988
        SANTA ANA,CALIFORNIA 92702
   4    TELEPHONE: (714)647-5201
        FACSIMILE: h14)647-6515
   5    EMAIL: jfunk@sania-ana.org
   6
        Attom^s for Plaintiff
   7    CITY OF SANTA ANA

   8

   9                             UNITED STATES DISTRICT COURT

  10                         CENTRAL DISTRICT OF CALIFORNIA

   11                                 SOUTHERN DIVISION

  12

  13    City of Santa Ana,                         Case No.:

  14
                    Plaintiff,                      PROPOSEDJ TEMPORARY
  15                                               RESTRAINING ORDER AND
              V.                                   ORDER TO SHOW CAUSE RE
  16                                               PRELIMINARY INJUNCTION
        County of Orange; City of Dana Point;
  17    City of San Clemente; City of San Juan
  18    Capistrano; and DOES 1-10.

  19                Defendants.
  20

  21

  22

  23
              The Court, having considered Plaintiff City of Santa Ana's Ex Parte
  24
        Application for Temporary Restraining Order and Order to Show Cause Why a
  25
        Preliminary Injunction Should Not Issue, and good cause having been shown:
  26
             IT IS HEREBY ORDERED THAT Defendant County of Orange and
  27
        Defendant Cities of Dana Point, San Clemente, and San Juan Capistrano show
  28
        cause before this Court on               , 2020, at       a.m./p.m., or as soon
Case 8:20-cv-00069-DOC-DFM Document 5 Filed 01/13/20 Page 26 of 26 Page ID #:50



    1   thereafter as counsel may be heard in Courtroom            , why they and all of their
   2    respective agents, servants, and employees, and those in active concert or
   3    participation with them, should not be enjoined and restrained from transporting, or
   4    otherwise engaging, arranging, or facilitating transportation for, individuals
   5    experiencing homelessness in their municipal jurisdictions to the Santa Ana
   6    Armory for purposes of shelter, pending entry of final judgment in this action.
   7           Pending hearing on and resolution of the above Order to Show Cause,
   8    Defendant County of Orange and Defendant Cities of Dana Point, San Clemente,
   9    and San Juan Capistrano, and all of their respective agents, servants, and
  10    employees, and those in active concert or participation with them, ARE HEREBY
  11    RESTRADSIED AND ENJOESIED from transporting, or otherwise engaging,
  12    arranging, or facilitating transportation for, individuals experiencing homelessness
  13    in their municipal jurisdictions to the Santa Ana Armory for purposes of shelter.
  14           This Order to Show Cause and supporting papers shall be served no later
  15    than       on                ,2020, and a proof of service shall be filed and delivered
  16    to the Court no later than        on              ,2020.
  17           The following briefing schedule on the Order to Show Cause shall apply:
  18           Any opposition papers shall be filed and served by overnight mail, e-mail,
  19    facsimile, or hand-delivery no later than         on              ,2020.
  20           Any reply papers shall be filed and served by overnight mail, e-mail,
  21    facsimile, or hand-delivery no later than         on              ,2020.
  22

  23           IT IS SO ORDERED.

  24

  25

  26    Dated:                   ,2020
  27
                                                               United States District Judge

  28
